                     UNITED STATES DITRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        :
UNITED STATES OF AMERICA                :
                                        :
                                        :
                     v.                 :
                                        :          JUDGE MANNION
                                        :
                                        :
                                        :
$5,430.00 U.S. Currency, and $12,570.45 :
Seized from Community Bank acct. ending :
In 6994                                 :
                                        :
               Defendants               :          NO. 3:18-CV-01400


              ANSWER TO COMPLAINT FOR FORFEITURE IN REM
   1. Admitted.

   2. Admitted.

   3. Admitted.

   4. Admitted.

   5. Admitted.

   6. No responsive pleading required.

   7. No responsive pleading required.

   8. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   9. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   10. Admitted.
   11. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   12. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   13. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   14. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   15. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   16. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   17. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial/

   18. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   19. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

   20. Denied. The allegation in this paragraph represents a conclusion of law and or fact to

      which no responsive pleading is required. Strict proof thereof is demanded at trial.

WHEREFORE, the Defendant prays that the forfeiture request of the United States be DENIED.

                                                           /s/ Robert J. Levant
                                                          Robert J. Levant, Esq.
                          UNITED STATES DITRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        :
UNITED STATES OF AMERICA                :
                                        :
                                        :
                     v.                 :
                                        :            JUDGE MANNION
                                        :
                                        :
                                        :
$5,430.00 U.S. Currency, and $12,570.45 :
Seized from Community Bank acct. ending :
In 6994                                 :
                                        :
               Defendants               :            NO. 3:18-CV-01400


                                CERTIFICATE OF SERVICE

               I, Robert J Levant, Esquire Counsel for Defendants, do hereby certify that we have
       served a copy of the attached, ANSWER TO COMPLAINT FOR FORFEITURE IN REM
       upon the following:


       Office of the Clerk-United States District Court for the Middle District of Pennsylvania
       228 Walnut Street
       Harrisburg, PA 17108


       Jenny P. Roberts, Assistant U.S. Attorney
       235 North Washington Ave.
        Scranton, PA 18503



Dated: October 15, 2018                              /s/ Robert J. Levant_____
                                                     Robert J. Levant, Esquire
